Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Response to Amendment
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.        Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-8, 10, and 12 are rejected under 35 U.S.C. 103 as being obvious over Sholder, U.S. 2013/0307685 in view of Childress et al, U.S. 2008/0102785 and Seese, U.S. 9,214,078. 
	On claim 1, Sholder cites except as indicated: 

a body that defines an interior space for electronic components (figures 2A and 2B);
a microprocessor housed within the body that is configured to control the operation of the device ([0006] and figure 1, processor 101);
a data store (figure 1, memory 102) housed within the body that is configured to store the phone number of at least one predetermined call recipient ([0017] in response to operation of the manual alert button, transmitting an emergency alert message to at least one preselected remote recipient, such as a PERS call service center and/or a 911 emergency call center, using the transmitter or transceiver);
a wireless communication module housed within the body that is connectable to a wireless network (figure 1, cell phone module 103 or GPS 106); and
a preprogrammed user actuatable button (figure 1, and [0006] button 111 or figure 2A and [0037], button 201) supported by the body that is configured to, upon being actuated, initiate the execution of software instructions by the microprocessor to retrieve a phone number stored on the data store, connect to the wireless network, and establish a communication link with an emergency dispatch office recipient by dialing the phone number,
Regarding the excepted: preprogrammed user button, Sholder, as previously disclosed, includes a button 111 or 201, which enabled the device disclosed on figure 1 to contact the call service number or 911 via the cell phone module 103. The buttons are not characterized as being a “preprogrammed user button.” 

It would have been obvious at the time the claimed invention was filed to modify the buttons disclosed in Sholder using the programmable button found in Childress. Programmable buttons are known in the art as disclosed in Childress and one of ordinary skill in the art would have substituted the programmable button into Sholder and the results of the substitution would have predicted the claimed invention. 
Regarding the excepted:
“at most, two additional pre-programmed user actuatable buttons, wherein each of the additional preprogrammed user actuatable buttons each, upon being actuated, initiate the execution of software instructions by the microprocessor to retrieve a different phone number from the data store, not associated with the emergency dispatch office, and establish communications in like over a wireless network by dialing a different phone number,” as indicated above, Childress discloses a programmable panic button while Sholder discloses its button associated with at least one preselected remote recipient. Neither specifically disclose at least two additional actual buttons. 
In the same art of programmable phones, Seese, col. 4, lines 55-67, discloses an embodiment in which a preprogrammed list of numbers can be contacted to inform friends, family members, caretakers, and the like of a user’s status. The plurality of the listed members suggests that at least separate programmable buttons can be assigned to a plurality of the above listed numbers which are not associated with a dispatch office. 


On claim 4, Sholder discloses: 
The medical alert device of claim 1 wherein:
the data store is further configured to store prerecorded messages; and
the software instructions executable by the microprocessor is configured to retrieve a prerecorded message from the data store and transmit the prerecorded message to the call recipient upon the establishment of a communication link. 
[0048] “In addition, the cell phone module may be configured to send a text message (SMS) to another predetermined/preselected cell phone number (such as of the call service center and/or of a family member and/or of the user's doctor) and/or to a predetermined email address, for example with a link to the geographic location and/or address of the user and/or contact information for the service center when an alert occurs.”

On claim 5, Sholder cites: 
The medical alert device of claim 1 wherein:

the microprocessor is configured to automatically initiate, upon detecting a fall, the execution of software instructions to retrieve the phone number stored on the data store, connect to the wireless network, and establish a communication link with the predetermined call recipient by dialing the phone number (figure 3C, “place call to svc. Center 310 I).

On claim 6, Sholder cites: 
The medical alert device of claim 1 further comprising:
a tracking system configured to track the geographic location of the user (figure 3C and [0043] location 310 G “location obtained”).

On claim 7, Sholder cites: 
The medical alert device of claim 6 wherein:
the tracking system and the microprocessor is configured to transmit the user’s location to a call recipient upon the establishment of a communication link. [0043] If the location can be obtained (310G), the apparatus prepares an emergency alert data message that includes the location information (310H) and transmits it in a call to the call service center (310I).

On claim 8, Sholder cites: 
The medical alert device of claim 1 further comprising:

[0003] In response, the base station dials an emergency call center (call monitoring center) via a telephone line and the user can talk to an attendant via a speaker-phone built into the base station or pendant.

On claim 10, Sholder cites: 
The medical alert device of claim 1 further comprising: a radio configured to receive radio broadcast signals. Figure 1, GPS 106. 

On claim 12, Sholder cites:
The medical alert device of claim 1 further comprising:
a wearable feature comprising at least one of a lanyard, watch straps, and a belt clip. 
Sholder, [0037] and figure 2A: “The pendant's housing also provides an extended eyelet structure 204 through which a lanyard (not shown) may be strung so that the device can be hung from a user's neck. In addition or alternatively, the pendant's housing may provide a recessed eyelet through which a lanyard may be strung so that the device can be hung from a user's neck or body.”

Claims 9 and 13 are rejected under 35 U.S.C. 103 as being obvious over Sholder, U.S. 2013/0307685 in view of Childress et al, U.S. 2008/0102785 and Seese, U.S. 9,214,078 and Verma, U.S. 2017/0054563.
On claim 9, Sholder cites except: 
The medical alert device of claim 8 further comprising:
an amplifier operatively coupled with the speaker (Sholder, figure 1, speaker 113) and configured to increase the volume and sound quality of the audio from the speaker.
As discussed above, Sholder doesn’t disclosed the claimed features. In the similar art of electronic devices, Verma, [0029], discloses “The speaker circuitry may include an audio amplifier to get required amplification of the audio signal and may further include a volume control circuit to change (increase or decrease) the amplitude of the audio signal.” It would have been obvious at the time the claimed invention was filed to include into Sholder the volume controls of Verma to realize an embodiment meeting the claimed invention. One of ordinary skill in the art would have substituted this feature into Sholder and the results of the substitution would have predicted the claimed invention. 
On claim 13, Sholder cites except as indicated: 
A medical alert device comprising:
a body that defines an interior space for electronic components;
a microprocessor housed within the body that is configured to control the operation of the device;
a data store housed within the body that is configured to store a phone number of a predetermined call recipient;
a reader at least partially housed within the body that is configured to receive a subscriber identity module identification card (SIM card), wherein the limited use SIM card is configured to allow emergency calls;
a limited use SIM card that is insertable into the reader and configured to identify and authenticate a user of the device;
a wireless communication module housed within the body that is operable with the limited use SIM card and connectable to a cellular network; and
a preprogrammed user actuatable button supported by the body that is configured to, upon being actuated, initiate the execution of software instructions by the microprocessor to retrieve a phone number stored on the data store, connect to the cellular network, and establish a communication link with the predetermined call recipient by dialing the phone number, wherein the phone number is independent of a subscription based monitoring service. 
Regarding the excepted: 
a reader at least partially housed within the body that is configured to receive a subscriber identity module identification card (SIM card);
a SIM card that is insertable into the reader and configured to identify and authenticate a user of the device;
Sholder, figure 1, discloses a device 100 including a cell phone module 103. Sholder doesn’t disclose the device 100 including a SIM card. 
In the same art of health monitoring devices, Verma discloses a mobile device 102 including, among other things, [0018], a SIM card interface 250. 
It would have been obvious at the time the claimed invention was filed to modify the cited device 100 to further include a SIM card. 

Regarding the excepted: preprogrammed user button, Sholder, as previously disclosed, includes a button 111 or 201, which enabled the device disclosed on figure 1 to contact the call service number or 911 via the cell phone module 103. The buttons are not characterized as being a “preprogrammed user button.” 
In the similar art of alarm systems, Childress, [0009] discloses an embodiment of an alert device where an alert button includes a programmable panic button. 
It would have been obvious at the time the claimed invention was filed to modify the buttons disclosed in Sholder using the programmable button found in Childress. Programmable buttons are known in the art as disclosed in Childress and one of ordinary skill in the art would have substituted the programmable button into Sholder and the results of the substitution would have predicted the claimed invention.
Regarding the excepted “limited use SIM card,” while Verma, above, discloses a SIM interface card, and Sholder discloses a button to call 911, neither Sholder, Childress, nor Verma disclose the excepted claim limitations.
However, it would have been obvious at the time the claimed invention was filed to include into Sholder, Childress, and Verma the use of a phone which is dedicated to emergency calls only. While clearly the SIM card cited above isn’t characterized as a card limited in use to emergency operations, clearly, a phone equipped with a SIM card can be used to contact 911. While the card isn’t considered limited to emergency usage, 
Claims 11 are rejected under 35 U.S.C. 103 as being obvious over Sholder, U.S. 2013/0307685 in view of Childress et al, U.S. 2008/0102785 and Seese, U.S. 9,214,078 and Geesbreght et al., U.S. 2015/0257658
On claim 11, Sholder cites except: 
The medical alert device of claim 1 further comprising:
a standard telephone keypad configured to receive user input.
Sholder, [0075], discloses the medical apparatus including a cellular telephone transceiver. Sholder discloses its embodiment lacking an alpha-numeric keypad. Thus, the mobile device disclosed in figure 1 doesn’t include a keypad. 
In the same art of portable medical devices, Geesbright, figure 1 discloses a keypad 18. 
It would have been obvious at the time the claimed invention was filed to modify the device disclosed in Sholder using the keypad found in Geesbreght and the results of the substitution would have predicted the claimed invention. 
Claims 14 and 15 are rejected under 35 U.S.C. 103 as being obvious over Sholder, U.S. 2013/0307685 in view of Childress et al, U.S. 2008/0102785 and Verma, U.S. 2017/0054563, and Seese, U.S. 9,214,078 and Nakano et al., U.S. 2018/0249015. 
On claim 14, Sholder, Verma, and Childress cites except:    
The medical alert device of claim 13 wherein:
the SIM card is a limited use SIM card that is configured to only require a one-time fee before identifying and authenticating a user of the cellular device.

In the same art of communications devices, Nakano, [0051], discloses using a disposable SIM card. The card is prepaid up to 2000 yen. 
It would have been obvious at the time the claimed invention was filed to modify the SIM card disclosed in Verma using the disposable version found in Nakano. Disposable SIM cards are known in the art as disclosed in Nakano and one of ordinary skill in the art would have substituted the disposable SIM card into Verma and the results of the substitution would have predicted the claimed invention. `
On claim 15, Sholder, Verma, Childress, Seese, and Nakano cites:    
The medical alert device of claim 13 wherein:
the limited use SIM card is further configured to enable a limited number of calls on the cellular device. See the rejection of claim 14 citing Nakano, [0051], wherein the SIM card is good for up to 2000 yen worth of calls. 
Claims 16 are rejected under 35 U.S.C. 103 as being obvious over Sholder, U.S. 2013/0307685 in view of Childress et al, U.S. 2008/0102785 and Richter, U.S. D 667,003S.
On claim 16, Sholder and Childress cites except as indicated:    
A medical alert system comprising:
a medical alert device comprising:
a body that defines an interior space for electronic components;

a data store housed within the body that is configured to store a phone number of a predetermined call recipient;
a wireless communication module housed within the body that is connectable to a wireless network;
a preprogrammed user actuatable button supported by the body that is configured to, upon being actuated, initiate the execution of software instructions by the microprocessor to retrieve a phone number stored on the data store, connect to the wireless network, and establish a communication link with the predetermined call recipient by dialing the phone number;
	See the rejection of claim 1, which discloses the same subject matter as the limitations above of claim 16, wherein the claim limitations shown above of claim 16 are rejected for the same reasons articulated in the rejection of claim 1. 
a port at least partially housed within a bottom portion of the body that is configured to connect the device to a charging cradle; and
a charging cradle that defines a receiving cavity in a top portion of the charging cradle for receiving a bottom portion of body, the charging cradle comprising a coupling feature disposed within the receiving cavity that is configured to couple with the port of the medical alert device when the bottom portion of the body is received within the receiving cavity configured to orient the device in an upright configuration.
Neither Sholder nor Childress discloses these features. 

It would have been obvious at the time the claimed invention was filed to modify Sholder and Childress’s embodiment using the features outlined in Richter such that the claimed invention is carried out. Richter discloses a known embodiment of electronic equipment that includes a port and recharging capability via a cradle. One of ordinary skill in the art would have included these features into Sholder and Childress and the results of the inclusion would have realized an embodiment meeting the claimed invention with a likelihood of success. 
Claims 17 are rejected under 35 U.S.C. 103 as being obvious over Sholder, U.S. 2013/0307685 in view of Childress et al, U.S. 2008/0102785 and Richter, U.S. D 667,003S, and Schrager, U.S. 2006/0252457. 
On claim 17, Sholder, Childress, and Richter cites except: 
The medical alert system of claim 16 wherein:
the charging cradle comprises a speaker that is configured to broadcast audio received by the medical alert device. 
Neither Sholder, Childress, and Richter disclose these features. 


It would have been obvious at the time the claimed invention was filed to modify Sholder and Childress’s embodiment using the features outlined in Schrager such that the claimed invention is carried out. Schrager discloses a known embodiment of electronic equipment that includes a port and recharging capability via a recharging cradle. One of ordinary skill in the art would have included these features into Sholder and Childress and the results of the inclusion would have realized an embodiment meeting the claimed invention with a likelihood of success. 
Claims 18 are rejected under 35 U.S.C. 103 as being obvious over Sholder, U.S. 2013/0307685 in view of Childress et al, U.S. 2008/0102785 and Richter, U.S. D667,003S, and Schrager, U.S. 2006/025245 and Wyatt, U.S. 2019/0119954. 
On claim 18, Sholder, Childress, cites except: 
The medical alert system of claim 16 further comprising:
a locate button provided on the charging cradle configured to, upon being actuated, transmit a signal to the device to cause the device to broadcast an audio response. 
Regarding the excepted a locate button provided on the charging cradle configured to, upon being actuated, transmit a signal to the device to cause the device to broadcast an audio response.
Regarding the claimed “cradle,” Sholder and Childress doesn’t disclosed these features.

It would have been obvious at the time the claimed invention was filed to modify Sholder and Childress’s embodiment using the features outlined in Schrager such that the claimed invention is carried out. Schrager discloses a known embodiment of electronic equipment that includes a port and recharging capability via a recharging cradle. One of ordinary skill in the art would have included these features into Sholder and Childress and the results of the inclusion would have realized an embodiment meeting the claimed invention with a likelihood of success. 
Regarding the excepted “a locate button provided on the charging cradle configured to, upon being actuated, transmit a signal to the device to cause the device to broadcast an audio response,” neither Sholder, Childress, nor Keen discloses these features, even with Keen disclosing the claimed “charging cradle.” 
In the related art of communications systems, Wyatt, [0031] discloses: 
“a charging apparatus 10 including a phone locator module 43 positioned in the interior area of the case 20, the phone locator module 43 being in data communication with the processor 40. There is programming stored in memory 42 that, when executed by the processor 40, causes the processor 40 to energize the transmitter 70 to signal an associated cellular telephone, i.e. a smart phone associated with the owner of the lock apparatus 10, and to receive a return signal that has GPS location data indicative of the phone's location or to cause the cell phone to emit a ringtone so as to be audibly located. It is understood that the lost cell phone is a "smart phone" having the capability A phone locator button 74 may be included on the case 20 that is electrically connected to the processor 40 and that is configured initiate a cell phone locater process.
It would have been obvious at the time the claimed invention was filed to modify the cradle disclosed in Schrager using the features outlined in Wyatt such that the claimed invention is realized. Wyatt discloses a known “phone locator button” wherein upon its enabling, causes the misplaced phone to emit an audible tone such that the owner can located the phone. 
One of ordinary skill in the art would have included such a feature to allow the easy location of the misplaced device. 
Response to Arguments
The applicant arguments with respect to the rejection of claim 1 have been carefully reviewed. Since the claim has been amended to include the claimed “at most, two additional pre-programmed user actuatable buttons, wherein each of the additional preprogrammed user actuatable buttons each, upon being actuated, initiate the execution of software instructions by the microprocessor to retrieve a different phone number from the data store, not associated with the emergency dispatch office, and establish communications in like over a wireless network by dialing a different phone number,” this amendment changes the breadth and scope of the claim rendering the applicant’s arguments moot, necessitating a new search an consideration. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAL EUSTAQUIO whose telephone number is (571) 270-7229.  The examiner can normally be reached on Mon -Thu 9:00 Am-5:30Pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nabil H. Syed, whose telephone number is (571) 270-3028. The fax phone number for the organization where this application or proceeding is assigned is 571-270-8229. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 
/CAL J EUSTAQUIO/Examiner, Art Unit 2683                                                                                                                                                                                                        
/NABIL H SYED/Primary Examiner, Art Unit 2683